IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                               No. 02-50235
                             Summary Calendar



     UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

           versus


     JOHN BEAUFORD,

                                               Defendant-Appellant.




           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. SA-01-CR-136-ALL

                             January 3, 2003


Before GARWOOD, JOLLY and SMITH, Circuit Judges.
PER CURIAM:1
     John Beauford appeals his convictions for possessing with the
intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1)
and (b)(1)(C) (count one), possessing with the intent to distribute
more than five grams of cocaine base in violation of 21 U.S.C. §
841(a)(1) and (b)(1)(B)(iii) (count two), and possessing stolen
firearms that had been shipped in interstate commerce in violation
of 18 U.S.C. § 922(j) (count three).            He was sentenced to 151
months’   confinement   on    counts   one   and   two   and   120   months’

     1
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
confinement   on    count    three,   all     the    confinement       terms   being
concurrent; three year terms of supervised release were imposed on
counts one and three and a five year term of supervised release was
imposed on count two, all the terms being concurrent.
     Beauford   contends      that    the    evidence     was    insufficient     to
establish that he intended to distribute the cocaine and cocaine
base and that the firearms were stolen.               Viewing the evidence and
all reasonable inferences to be drawn from it in the light most
favorable to the jury’s verdict, the evidence was sufficient to
support Beauford’s convictions.         See United States v. Gourley, 168
F.3d 165, 168-69 (5th Cir. 1999).
     Beauford      further   asserts        that    18   U.S.C.    §     922(j)   is
unconstitutional as violative of the Commerce Clause because it
extends   federal    control    to    firearm       possession    that    does    not
substantially affect interstate commerce.                However, as Beauford
concedes, this argument is foreclosed by circuit precedent.                       See
United States v. Luna, 165 F.3d 316, 319-22 (5th Cir. 1999).                      The
judgment of the district court is
                                 AFFIRMED.




                                        2